992 So.2d 929 (2008)
Jimmie DYSON, Nikita Dyson, Muriel Dyson, Jr., Tamara Dyson, Jaron Dyson, and Julius Dyson, All Individually and on Behalf of Their Deceased Father/Husband, Muriel Dyson
v.
Dr. Charlie BRIDGES, Charlie Bridges, APMC, Dr. Giath Mikdadi, and the State of Louisiana, Through the Louisiana State University Medical Center, Health Sciences Center and Lallie Kemp Medical Center.
No. 2008-CC-1556.
Supreme Court of Louisiana.
September 19, 2008.
Denied. As observed by the court of appeal, it appears the constitutional issue is moot. To the extent it is not moot, relators will have an adequate opportunity to seek review of the standing issue if and when the trial court addresses constitutionality. See Greater New Orleans Expressway Commission v. Hon. Rebecca M. Olivier, 04-2147 (La.1/19/05), 892 So.2d 570.